— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered August 7, 1987, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, and viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant was in constructive possession of the controlled substances found in open view on a table next to the defendant in an apartment of which he was the sole occupant (see, People v Hamilton, 56 NY2d 632). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not agáinst the weight of the evidence (CPL 470.15 [5]; People v Dawkins, 136 AD2d 726). The defendant’s assertion that he had no knowledge of the existence of these items is less than persuasive. Mangano, J. P., Brown, Eiber and Harwood, JJ., concur.